Citation Nr: 1140621	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  08-13 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to waiver of recovery of an overpayment of disability compensation benefits in the amount of $13,565.12.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from September 1981 to June 1994.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a December 2002 decision of the Committee on Waivers and Compromises of the VA Debt Management Center in St. Paul, Minnesota.  Jurisdiction of the claim is currently with the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).  

During the pendency of this appeal, the Veteran raised an issue regarding the effective date for reinstatement of his VA disability benefits following his release from prison.  A statement of the case (SOC) developing this issue was furnished to the Veteran in May 2008.  The Veteran was advised as to the time limits for perfecting the appeal as to the additional issue.  No substantive appeal regarding this issue has been received.  Hence the effective date for reinstatement issue is not properly before the Board.  38 U.S.C.A. §§ 7105, 7108 (West 1991); 38 C.F.R. § 20.302(c) (1997); Roy v. Brown, 5 Vet. App. 554 (1993).  

In his substantive appeal, the Veteran requested a travel board or videoconference hearing.  He was scheduled for such a Board hearing in June 2011.  Prior to the hearing, his representative submitted correspondence cancelling the Board hearing and requesting that the case be forwarded to the Board for appellate consideration.  


FINDINGS OF FACT

1.  The Veteran was notified by VA in December 2002 of an overpayment of $13,565.23.  

2.  The Veteran did not request a waiver of recovery of overpayment by VA within 180 days of the December 2002 notification.  


CONCLUSION OF LAW

The Veteran's request for waiver of overpayment of indebtedness in any of the amount of $13,565.12 was not timely filed, and a wavier may not be granted.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(b)(2) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

In the present case, the only claim on appeal is a request for waiver of overpayment of disability compensation benefits.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA provisions are not applicable to claims such as the one decided here.  See Barger v. Principi, 16 Vet. App. 132 (2002) (holding that the VCAA, with its expanded duties, is not applicable to waiver cases).  In any event, in the Statement of the Case issued in April 2008, the RO explained to the Veteran the bases for denial of the claim, and afforded him the opportunity to present information and evidence in support of his claim.  

Waiver of Overpayment

Of record is a notice from the Debt Management Center in St. Paul, Minnesota, to the Veteran dated in December 2002, that informed the Veteran that he had been overpaid for compensation and pension benefits in the amount of $13,565.12.  The Veteran contends that he never received this notification and was unaware of the overpayment until he was released from prison in January 2006.  He points out that he never actually received this money and that VA should request the funds from his former spouse, who was receiving his checks from VA while he was in prison.  

Timeliness of a request for waiver of recovery of overpayment is the only issue that was developed and certified by the agency of original jurisdiction and is, thus, the only issue before the Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Thus, this decision will not address whether VA should request reimbursement from the Veteran's former spouse.  

In general, recovery of overpayments of any benefits made under the laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the debtor or persons having an interest in obtaining the waiver, and if recovery of the indebtedness from the payee who received the benefits would be against equity and good conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a).  

With regard to a notice of indebtedness issued on or after April 1, 1983, a request for waiver of indebtedness under this section shall only be considered if such request is made within 180 days following the date of the notice of indebtedness.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b)(2).  

The record shows that the Veteran was incarcerated beginning in January 2001.  In October 2001, he notified VA of his incarceration and was informed that his compensation could be reduced to a 10 percent disability rating after 60 days and that an overpayment could be created.  In November 2002, he elected to receive the compensation for the next 60 days and acknowledged that he might have to repay all or part of this money.  

Of record is a notice of indebtedness sent from the VA Debt Management Center to the Veteran.  This notice letter is dated December 28, 2002.  That notice informed the Veteran that he had been paid $13,565.12 more than he was entitled to receive for compensation and pension benefits.  Included was notice of his rights and obligations.  This notice informed the Veteran that he had the right to dispute the existence or amount of the debt.  This notice also told the Veteran that he had a right to request waiver of the debt and that his right to request waiver of the debt lasted for 180 days.  

During January 2003, VA received several letters from the Veteran, his (then) spouse, and his mother.  Most of this correspondence related to apportionment of the Veteran's compensation for the benefit of his children while he was incarcerated.  In one letter, however, the Veteran did address the overpayment notification, stating that he did not understand how he could have been overpaid when he was only receiving compensation for a 10 percent rating.  In this letter, the Veteran referred to recoupment of a service separation pay balance, stating that he had been notified that this had been fully paid.  He did not request a waiver of the overpayment of which he was notified in December 2002.  Additional correspondence was received from the Veteran in April 2004, without mention of a waiver of the overpayment of which he was notified in December 2002.  

In 2006, the Veteran specifically requested waiver of overpayment of the $13,565.12.  

There is a presumption of regularity that attends the administrative functions of the government.  Clear evidence to the contrary is required to rebut the presumption of administrative regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  While Ashley dealt with regularity of procedures at the Board, in Mindenhall v. Brown, 
7 Vet. App. 271 (1994), appeal dismissed, 53 F.3d 347 (Fed. Cir. 1995) (quoting Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992), the United States Court of Appeals for Veterans Claims (Court) applied this presumption of administrative regularity to procedures at the RO (mailing of notice letters of scheduled examinations); see also Saylock v. Derwinski, 3 Vet. App. 394, 395 (1992).  This presumption has been specifically applied to notification of overpayment.  See McCullough v. Principi, 15 Vet. App. 272 (2001) (appellant's assertion that she did not recall receiving notice from originating agency that she had 180 days to request waiver of recovery of overpayment of death pension was not "clear evidence to the contrary" to rebut presumption that notice was properly mailed to her).  

While the Veteran has asserted that he never received the notification of the overpayment, such statements are not sufficient to rebut the presumption of administrative regularity that the notice was properly mailed to the Veteran in December 2002.  Mason v. Brown, 8 Vet. App. 44, 55 (1995) ("appellant's statement of nonreceipt, standing alone, is not the type of 'clear evidence to the contrary' which is sufficient to rebut the presumption"); see also Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) (Government officials are presumed to carry out their duties in good faith and proof to the contrary must be almost indisputable to overcome that presumption). 

In this case, no clear evidence to the contrary has been presented with which to rebut the presumption of administrative regularity in the mailing of the December 2002 notice to the Veteran.  It is therefore presumed that timely notice was sent to the Veteran at his last known address of record.  The Veteran did not request a waiver of the $13,565.12 overpayment within 180 days and, in fact, not until several years, after the December 2002 notification was issued to him.  As such, the Board finds that the Veteran did not submit a timely request for waiver of overpayment; therefore, the appeal for waiver of overpayment of disability compensation benefits must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).


ORDER

Waiver of recovery of an overpayment of disability compensation benefits in the amount of $13,565.12 is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


